 

 

Oo © NSN DB A FP WH WY FH

Nw NM NM NH NY ND RD RO es se
eo a A Uh B&B Se NB SF SG owe OH ON Ue UU UU LO

 

DEC 19 2019

CLERK, U.S. DISTRICT COURT
EASTERN OISTAIGT OF GAFORNIA

BY. _— _
GEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

MARK A. HODGE,
Plaintiff,

Case No.: 1:19-cv-00341-LJO-SAB (PC)

)
) ORDER DISCHARGING WRIT OF HABEAS
Vv. ) CORPUS AD TESTIFICANDUM AS TO INMATE
C. SANTIESTEBAN. etal ) MARK A, HODGE, CDCR #K-38609

. g Ww hetlley )
)
)
)

Defendants.

 

 

 

A settlement conference in this matter commenced on December 19, 2019. Inmate Mark A.
Hodge, CDCR #K-38609 is no longer needed by the Court as a participant in these proceedings, and
the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

IT IS SO ORDERED.

owe _Lalral(? Wy Mh .iff

UNITED STATES Mp PSTRATE JUDGE

 
